PER CURIAM.
A consideration of the record and evidence in the light of the briefs in this case satisfies us that the decree of the Circuit Court is correct, in so far as it recognizes the validity of the patent and finds the appellant infringing the thirteenth claim thereof. The decree of the court below is amended, so that the first, second, fourth, fifth, and seventh paragraphs thereof shall read as follqws:
(1) That the letters patent of the United States, issued to Mahlon E. Layne on the 29th day of May, 1906, for improvements in well mechanism, No. 821,653, are good and valid in law, particularly as to claim 13.
*84(2) That the complainant, the said Mahlon E. Layne, was the first true and original inventor of the invention and improvement described and claimed in said letters patent and particularly recited in claim 13 thereof.
(4) That the defendant, the El Campo Machine Company, has infringed upon the said letters patent, and particularly upon claim 13.
(5) That the complainant do recover of the defendant, the El' Campo Machine Company the profits, gains and advantages which the said defendant has derived by reason of said infringement of claim 13, and that the complainant do recover of the said defendant, the El Campo Machine Company, all damages which the complainant has sustained by reason of said infringement.
(7) That a perpetual injunction issue out of and under the seal of this court, directed to the said defendant, the El Campo Machine Company, its associates, directors, officers, attorneys, clerks, agents, servants, and workmen, enjoining and restraining them and each of them from directly or indirectly making or causing to be made, using or causing to be used, or vending to others to be used in any way, any articles, devices, apparatus or well mechanism, containing, embodying, or employing the said inventions and improvements granted by said letters patent, claimed in claim 13 thereof, or from infringing upon or violating the said letters patent in any way whatsoever.
And as thus amended it is affirmed. Appellee to pay the costs of this court